Exhibit 10.3

 



 

 

GUARANTY AND COLLATERAL AGREEMENT

 

dated as of November 17, 2020

 

among

 

T3 COMMUNICATIONS, INC.

as the Company,

 

and

 

THE OTHER PARTIES HERETO,

as Grantors,

 

and

 

POST ROAD ADMINISTRATIVE LLC,

as the Administrative Agent

 



 

 

TABLE OF CONTENTS

 



Page

Article I DEFINITIONS 1 1.1 Definitions in Credit Agreement and UCC 1 1.2
Defined Terms 1       Article II GUARANTY 5  2.1 Guaranty 5 2.2 Right of
Contribution 6 2.3 No Subrogation 6 2.4 Amendments, etc. with respect to the
Secured Obligations 6 2.5 Waivers 7 2.6 Payments 7       Article III GRANT OF
SECURITY INTEREST 7  3.1 Grant 7 3.2 Collateral Assignment of Rights under the
Customer Contracts 8       Article IV REPRESENTATIONS AND WARRANTIES 8  4.1
Title; No Other Liens 8 4.2 Perfected Liens 8 4.3 Grantor Information 9 4.4
Collateral Locations 9 4.5 Certain Property 9 4.6 Investment Property 9 4.7
Receivables 10 4.8 Intellectual Property 10 4.9 Depositary and Other Accounts 10
      Article V COVENANTS 10  5.1 Delivery of Instruments, Certificated
Securities and Chattel Paper 10 5.2 Maintenance of Perfected Security Interest;
Further Documentation 11 5.3 Changes in Locations, Name, etc 11 5.4 Notices 12
5.5 Investment Property 12 5.6 Receivables 13 5.7 Intellectual Property 13 5.8
Customer Contracts 14 5.9 Depositary and Other Deposit Accounts 15 5.10 Other
Matters 15       Article VI REMEDIAL PROVISIONS 17 6.1 Certain Matters Relating
to Receivables 17 6.2 Communications with Obligors; Grantors Remain Liable 18

6.3 Investment Property 18

 



i

 

 



6.4 Proceeds to be Turned Over to Administrative Agent 19 6.5 Application of
Proceeds 20 6.6 Code and Other Remedies 20 6.7 Registration Rights 22 6.8
Waiver; Deficiency 23       Article VII THE ADMINISTRATIVE AGENT 23 7.1
Administrative Agent’s Appointment as Attorney-in-Fact, etc. 23 7.2 Duty of
Administrative Agent 25 7.3 Authority of Administrative Agent 25       Article
VIII MISCELLANEOUS 26 8.1 Amendments in Writing 26 8.2 Notices 26 8.3
Indemnification by Grantors 26 8.4 Enforcement Expenses 27 8.5 Captions 27 8.6
Nature of Remedies 27 8.7 Counterparts 27 8.8 Severability 27 8.9 Entire
Agreement 28 8.10 Successors; Assigns 28 8.11 Governing Law 28 8.12 Jurisdiction
28 8.13 Waiver of Jury Trial 29 8.14 Set-off 29 8.15 Acknowledgements 29 8.16
Additional Grantors 30 8.17 Releases 30 8.18 Obligations and Liens Absolute and
Unconditional 30 8.19 Regulatory Matters 31 8.20 Reinstatement 31

 



ii

 

 

GUARANTY AND COLLATERAL AGREEMENT

 

THIS GUARANTY AND COLLATERAL AGREEMENT, dated as of November 17, 2020 (this
“Agreement”), is entered into among T3 COMMUNICATIONS, INC., a Nevada
corporation (the “Company”), and each other Person signatory hereto as a Grantor
(the Company, together with any other Person that becomes a party hereto as
provided herein, sometimes hereinafter are referred to individually as each
“Grantor” and collectively as the “Grantors”), in favor of POST ROAD
ADMINISTRATIVE LLC, a Delaware limited liability company (in its individual
capacity, “Post Road”), in its capacity the administrative agent for the
financial institutions (the “Lenders”) from time to time party to the Credit
Agreement (as hereafter defined) (Post Road, in such capacity, together with its
successors and assigns, the “Administrative Agent”).

 

R E C I T A L S:

 

A.       The Lenders have severally agreed to extend credit to the Company
pursuant to the Credit Agreement.

 

B.       The Company is affiliated with each other Grantor and each Grantor will
derive substantial direct and indirect benefit from extensions of credit under
the Credit Agreement.

 

C.       It is a condition precedent to each Lender’s obligation to extend
credit under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement to the Administrative Agent for the ratable benefit of
all the Lenders.

 

NOW THEREFORE, in consideration of the premises and to induce the Administrative
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to extend credit thereunder, each Grantor hereby agrees with the
Administrative Agent, for the ratable benefit of the Lenders, as follows:

 

Article I
DEFINITIONS.

 

1.1 Definitions in Credit Agreement and UCC. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement, and the following terms are used herein
as defined in the UCC: Accounts, Certificated Security, Commercial Tort Claims,
Deposit Accounts, Documents, Electronic Chattel Paper, Equipment, Farm Products,
Goods, Health Care Insurance Receivables, Instruments, Insolvency Proceeding,
Inventory, Leases, Letter-of-Credit Rights, Money, Payment Intangibles,
Supporting Obligations, Tangible Chattel Paper.

 

1.2 Defined Terms. When used herein the following terms shall have the following
meanings:

 

Agreement has the meaning set forth in the preamble hereto.

 



 

 

 

Chattel Paper means all “chattel paper” as such term is defined in Section
9-102(a)(11) of the UCC and, in any event, including with respect to any
Grantor, all Electronic Chattel Paper and Tangible Chattel Paper.

 

Collateral means (a) all of the personal property now owned or at any time
hereafter acquired by any Grantor or in which any Grantor now has or at any time
in the future may acquire any right, title or interest, including all of each
Grantor’s Accounts, Chattel Paper, Commercial Tort Claims, Deposit Accounts,
Documents, Equipment, Fixtures, General Intangibles, Goods, Instruments,
Intellectual Property, Inventory, Investment Property, Leases, Letter-of-Credit
Rights, Money, and Supporting Obligations, (b) all books and records pertaining
to any of the foregoing, (c) all Proceeds and products of any of the foregoing,
and (d) all collateral security and guaranties given by any Person with respect
to any of the foregoing; excluding, however, any Licenses issued by a State
Regulatory Authority, or any other Governmental Authority to the extent, and
only to the extent, it is unlawful to grant a security interest in such
Licenses, but including, without limitation, the right to receive all proceeds
derived or arising from or in connection with the sale, assignment, transfer or
transfer of control over such Licenses. Where the context requires, terms
relating to the Collateral or any part thereof, when used in relation to a
Grantor, shall refer to such Grantor’s Collateral or the relevant part thereof.

 

Company Obligations means all Obligations of the Company.

 

Contract Rights means all of the Grantors’ rights and remedies with respect to
the Customer Contracts.

 

Copyrights means all copyrights arising under the laws of the United States, any
other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, including those listed on
Schedule 5, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office, and the right to obtain all renewals of
any of the foregoing.

 

Copyright Licenses means all written agreements naming any Grantor licensee,
including those listed on Schedule 5, granting any right under any Copyright,
including the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright, other than mass market shrink wrap
licenses generally available to the public.

 

Credit Agreement means the Credit Agreement of even date herewith among the
Company, the Lenders and the Administrative Agent, as amended, supplemented,
restated or otherwise modified from time to time.

 

Fixtures means all of the following, whether now owned or hereafter acquired by
a Grantor: plant fixtures; business fixtures; other fixtures and storage
facilities, wherever located; and all additions and accessories thereto and
replacements therefor.

 

General Intangibles means all “general intangibles” as such term is defined in
Section 9-102(a)(42) of the UCC and, in any event, including with respect to any
Grantor, all Payment Intangibles, all contracts and Contract Rights (including
all Customer Contracts), agreements, instruments and indentures in any form, and
portions thereof, to which such Grantor is a party or under which such Grantor
has any right, title or interest or to which such Grantor or any property of
such Grantor is subject, as the same from time to time may be amended,
supplemented or otherwise modified, including, without limitation, (a) all
rights of such Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (b) all rights of such Grantor to damages arising
thereunder and (c) all rights of such Grantor to perform and to exercise all
remedies thereunder; provided, that the foregoing limitation shall not affect,
limit, restrict or impair the grant by such Grantor of a security interest
pursuant to this Agreement in any Receivable or any money or other amounts due
or to become due under any such Payment Intangible, contract, agreement,
instrument or indenture.

 



3

 

 

Guarantor Obligations means, collectively, with respect to each Guarantor, all
Obligations of such Guarantor.

 

Guarantors means the collective reference to each Grantor other than the
Company, if any.

 

Intellectual Property means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

Intercompany Note means any promissory note evidencing loans made by any Grantor
to any other Grantor.

 

Investment Property means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the UCC (other than
the equity interest of any foreign Subsidiary excluded from the definition of
Pledged Equity), (b) all “financial assets” as such term is defined in Section
8-102(a)(9) of the UCC, and (b) whether or not constituting “investment
property” as so defined, all Pledged Notes and all Pledged Equity.

 

Issuers means the collective reference to each issuer of any Investment
Property.

 

Licenses means all permanent, long-term, and temporary, existing and
after-acquired, authorizations, permits and licenses used in, necessary for, or
required by any Governmental Authority for, the ownership and operation by the
Company and/or any Guarantor of its present and future business, including, but
not limited to, the licenses issued by a State Regulatory Authority.

 

Paid in Full or Payment in Full means (a) the payment in full in cash and
performance of all Secured Obligations, and (b) the termination of all
Commitments.

 

Patents means (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including any of the foregoing referred to in
Schedule 5, (b) all applications for letters patent of the United States or any
other country and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing referred to in Schedule 5, and (c) all
rights to obtain any reissues or extensions of the foregoing.

 



4

 

 

Patent Licenses means all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.

 

Pledged Equity means the equity interests listed on Schedule 1, together with
any other equity interests, certificates, options or rights of any nature
whatsoever in respect of the equity interests of any Person that may be issued
or granted to, or held by, any Grantor while this Agreement is in effect.

 

Pledged Notes means all promissory notes listed on Schedule 1, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than (a) promissory notes issued in connection
with extensions of trade credit by any Grantor in the ordinary course of
business and (b) any individual promissory note which is less than $10,000 in
principal amount, up to an aggregate of $50,000 for all such promissory notes
excluded under this clause (b)).

 

Proceeds means all “proceeds” as such term is defined in Section 9-102(a)(64) of
the UCC and, in any event, shall include all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto.

 

Receivable means any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Accounts).

 

Secured Obligations means, collectively, the Company Obligations and Guarantor
Obligations.

 

Securities Act means the Securities Act of 1933, as amended.

 

State Regulatory Agency means any state, provincial, municipal or local
Governmental Authority that exercises jurisdiction over the rates or services or
the ownership, construction or operation of any of the business of the Company.

 

State Regulatory Authorizations mean all applications, filings, reports,
documents, recordings and registrations with, and all validations, exemptions,
franchises, waivers, approvals, orders, authorizations, consents, licenses,
certificates and permits from, any State Regulatory Agency.

 

Trademarks means (a) all trademarks, trade names, corporate names, the Company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and all goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including any of the foregoing referred to in Schedule 5, and (b) the right to
obtain all renewals thereof.

 



5

 

 

Trademark Licenses means, collectively, each agreement, whether written or oral,
providing for the grant by or to any Grantor of any right to use any Trademark,
including any of the foregoing referred to in Schedule 5.

 

UCC means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of New York, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection or
availability of such remedy.

 

Article II
GUARANTY.

 

2.1 Guaranty.

 

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, as a primary obligor and not only a surety, guaranties to the
Administrative Agent, for the ratable benefit of the Lenders and their
respective successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Company when due (whether at the stated
maturity, by acceleration or otherwise) of the Company Obligations.

 

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

 

(c) Each Guarantor agrees that the Secured Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guaranty contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.

 

(d) The guaranty contained in this Section 2 shall remain in full force and
effect until all of the Secured Obligations shall have been Paid in Full.

 

(e) No payment made by the Company, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Lender from the Company, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Secured Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Secured Obligations or any payment received or collected from such Guarantor in
respect of the Secured Obligations), remain liable for the Secured Obligations
up to the maximum liability of such Guarantor hereunder until the Secured
Obligations are Paid in Full.

 



6

 

 

2.2 Right of Contribution. Each Guarantor hereby agrees that to the extent that
a Guarantor shall have paid more than its proportionate share of any payment
made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

 

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Lender, no Guarantor shall be entitled to be subrogated to any of
the rights of the Administrative Agent or any Lender against the Company or any
other Guarantor or any collateral security or guaranty or right of offset held
by the Administrative Agent or any Lender for the payment of the Secured
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all of the Secured
Obligations are Paid in Full. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Secured
Obligations shall not have been Paid in Full, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the Lenders, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Guarantor (duly indorsed by such Guarantor to the Administrative Agent,
if required), to be applied against the Secured Obligations, whether matured or
unmatured, in such order as the Administrative Agent may determine.

 

2.4 Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Secured Obligations continued, and the Secured
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guaranty therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all the Lenders,
as the case may be) may deem advisable from time to time. Neither the
Administrative Agent nor any Lender shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Secured Obligations or for the guaranty contained in this Section 2 or any
property subject thereto.

 



7

 

 

The Administrative Agent or any Lender may, from time to time, at its sole
discretion and without notice to any Guarantor (or any of them), take any or all
of the following actions: (a) retain or obtain a security interest in any
property to secure any of the Secured Obligations or any obligation hereunder,
(b) retain or obtain the primary or secondary obligation of any obligor or
obligors, in addition to the undersigned, with respect to any of the Secured
Obligations, (c) extend or renew any of the Secured Obligations, alter or
exchange any of the Secured Obligations, or release or compromise any obligation
of any of the undersigned hereunder or any obligation of any nature of any other
obligor with respect to any of the Secured Obligations, (d) release any guaranty
or right of offset or its security interest in, or surrender, release or permit
any substitution or exchange for, all or any part of any property securing any
of the Secured Obligations or any obligation hereunder, or extend or renew for
one or more periods (whether or not longer than the original period) or release,
compromise, alter or exchange any obligations of any nature of any obligor with
respect to any such property, and (e) resort to the undersigned (or any of them)
for payment of any of the Secured Obligations when due, whether or not the
Administrative Agent or such Lender shall have resorted to any property securing
any of the Secured Obligations or any obligation hereunder or shall have
proceeded against any other of the undersigned or any other obligor primarily or
secondarily obligated with respect to any of the Secured Obligations.

 

2.5 Waivers. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Administrative Agent or any Lender upon the guaranty contained
in this Section 2 or acceptance of the guaranty contained in this Section 2; the
Secured Obligations, and any of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guaranty contained in this Section 2, and all dealings between
the Company and any of the Guarantors, on the one hand, and the Administrative
Agent and the Lenders, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guaranty contained
in this Section 2. Each Guarantor waives (a) diligence, presentment, protest,
demand for payment and notice of default, dishonor or nonpayment and all other
notices whatsoever to or upon the Company or any of the Guarantors with respect
to the Secured Obligations, (b) notice of the existence or creation or
non-payment of all or any of the Secured Obligations and (c) all diligence in
collection or protection of or realization upon any Secured Obligations or any
security for or guaranty of any Secured Obligations.

 

2.6 Payments. Each Guarantor hereby guaranties that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the office of the Administrative Agent specified in the Credit Agreement.

 

Article III
GRANT OF SECURITY INTEREST.

 

3.1 Grant. Each Grantor hereby assigns and transfers to the Administrative
Agent, and hereby grants to the Administrative Agent, for the ratable benefit of
the Lenders and (to the extent provided herein) their Affiliates, a continuing
security interest in all of its Collateral, as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Company Obligations or the
Guarantor Obligations, as the case may be (excluding, however, any Licenses or
other permits issued by a State Regulatory Authority, or any other Governmental
Authority to the extent, and only to the extent, it is unlawful to grant a
security interest in such Licenses or other permits, but including, without
limitation, the right to receive all proceeds derived or arising from or in
connection with the sale, assignment, transfer or transfer of control over such
Licenses or other permits). The security interest granted herein in connection
with the Licenses issued by a State Regulatory Authority is intended to include,
and hereby includes, all private (including economic) attributes of such
Licenses, as distinguished from the “public” rights to assign such Licenses
which are explicitly reserved to a State Regulatory Authority. If at any time in
the future laws permit each Grantor to grant a security interest in a license,
permit or authorization issued by a State Regulatory Authority, this Agreement
shall be deemed to grant a security interest in such Licenses immediately
thereupon without any further action by or notice to the Grantors or the
Administrative Agent. In furtherance of the foregoing, the Grantors agree to
cooperate fully with the Administrative Agent to obtain and perfect such
security interest as may be required.

 



8

 

 

3.2 Collateral Assignment of Rights under the Customer Contracts. Each Grantor
hereby irrevocably authorizes and empowers the Administrative Agent or its
agents, in their sole discretion, to assert, either directly or on behalf of any
Grantor, upon the occurrence of an Event of Default that has continued beyond
any applicable cure period, any claims any Grantor may from time to time have
under or pursuant to the Customer Contracts (“Payments”), and to receive and
collect any damages, awards and other monies resulting therefrom and to apply
the same on account of the Secured Obligations. Upon the occurrence of an Event
of Default that has continued beyond any applicable cure period, the
Administrative Agent may provide notice under any Customer Contract that all
Payments shall be made to or at the direction of the Administrative Agent for so
long as such Event of Default shall be continuing. Following the delivery of any
such notice, the Administrative Agent shall promptly notify the customers under
the Customer Contract upon the termination or waiver of any such Event of
Default. Each Grantor hereby irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees, or agents designated by the
Administrative Agent) as such Grantor’s true and lawful attorney (and
agent-in-fact) for the purpose of enabling the Administrative Agent or its
agents to assert and collect such claims and to apply such monies in the manner
set forth hereinabove.

 

Article IV
REPRESENTATIONS AND WARRANTIES.

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Company thereunder, each Grantor severally and not jointly hereby
represents and warrants to the Administrative Agent and each Lender that:

 

4.1 Title; No Other Liens. Except for Permitted Liens, the Grantors own each
item of the Collateral free and clear of any and all Liens or claims of others.
No financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office, except filings
evidencing Permitted Liens and filings for which termination statements have
been delivered to the Administrative Agent.

 

4.2 Perfected Liens. The security interests granted pursuant to this Agreement
(a) upon completion of the filings and other actions specified on Schedule 2
(which, in the case of all filings and other documents referred to on Schedule
2, have been or will promptly be delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Lenders, as collateral security for each Grantor’s
Obligations, enforceable in accordance with the terms hereof against all
creditors of each Grantor and any Persons purporting to purchase any Collateral
from each Grantor and (b) are prior to all other Liens on the Collateral in
existence on the date hereof except for Permitted Liens for which priority is
accorded under applicable law. The filings and other actions specified on
Schedule 2 constitute all of the filings and other actions necessary to perfect
all security interests granted hereunder.

 



9

 

 

4.3 Grantor Information. On the date hereof, Schedule 3 sets forth (a) each
Grantor’s jurisdiction of organization, (b) the location of each Grantor’s chief
executive office, (c) each Grantor’s exact legal name as it appears on its
organizational documents and (d) each Grantor’s organizational identification
number (to the extent a Grantor is organized in a jurisdiction which assigns
such numbers) and federal employer identification number.

 

4.4 Collateral Locations. On the date hereof, Schedule 4 sets forth (a) each
place of business of each Grantor (including its chief executive office), (b)
all locations where all Inventory and the Equipment owned by each Grantor is
kept, except customer premise equipment and with respect to Inventory and
Equipment with a fair market value of less than $5,000 which may be located at
other locations and (c) whether each such Collateral location and place of
business (including each Grantor’s chief executive office) is owned or leased
(and if leased, specifies the complete name and notice address of each lessor).
No Collateral is located outside the United States or in the possession of any
lessor, bailee, warehouseman or consignee, except as indicated on Schedule 4.

 

4.5 Certain Property. None of the Collateral constitutes, or is the Proceeds of,
(a) Farm Products, (b) Health Care Insurance Receivables or (c) vessels,
aircraft or any other property subject to any certificate of title or other
registration statute of the United States, any State or other jurisdiction,
except for personal vehicles owned by the Grantors and used by employees of the
Grantors in the ordinary course of business with an aggregate fair market value
of less than $50,000.

 

4.6 Investment Property.

 

(a) The Pledged Equity pledged by each Grantor hereunder constitute all the
issued and outstanding equity interests of each Issuer owned by such Grantor.

 

(b) All of the Pledged Equity has been duly and validly issued and is fully paid
and nonassessable.

 

(c) Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing).

 

(d) Schedule 1 lists all Investment Property owned by each Grantor. Each Grantor
is the record and beneficial owner of, and has good and marketable title to, the
Investment Property pledged by it hereunder, free of any and all Liens or
options in favor of, or claims of, any other Person, except Permitted Liens.

 



10

 

 

4.7 Receivables.

 

(a) No material amounts payable to such Grantor under or in connection with any
Receivable is evidenced by any Instrument or Chattel Paper which has not been
delivered to the Administrative Agent.

 

(b) No obligor on any Receivable is a Governmental Authority.

 

(c) The amounts represented by such Grantor to the Lenders from time to time as
owing to such Grantor in respect of the Receivables (to the extent such
representations are required by any of the Loan Documents) will at all such
times be accurate.

 

4.8 Intellectual Property.

 

(a) Schedule 5 lists all Intellectual Property owned by such Grantor in its own
name on the date hereof.

 

(b) On the date hereof, all material Intellectual Property owned by any
Guarantor is valid, subsisting, unexpired and enforceable and has not been
abandoned.

 

(c) Except as set forth in Schedule 5, none of the material Intellectual
Property is the subject of any licensing or franchise agreement pursuant to
which such Grantor is the licensor or franchisor.

 

(d) Each Grantor owns and possesses or has a license or other right to use all
Intellectual Property as is necessary for the conduct of the businesses of such
Grantor, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

 

4.9 Depositary and Other Accounts. All depositary and other accounts maintained
by each Grantor are described on Schedule 6 hereto, which description includes
for each such account the name of the Grantor maintaining such account, the
name, address, telephone and fax numbers of the financial institution at which
such account is maintained, the account number and the account officer, if any,
of such account.

 



11

 

 

Article V
COVENANTS.

 

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Secured Obligations
shall have been Paid in Full:

 

5.1 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral in excess of
$50,000 in the aggregate for all Grantors shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement. In
the event that an Unmatured Event of Default or Event of Default shall have
occurred and be continuing, upon the request of the Administrative Agent, any
Instrument, Certificated Security or Chattel Paper not theretofore delivered to
the Administrative Agent and at such time being held by any Grantor shall be
immediately delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

 

5.2 Maintenance of Perfected Security Interest; Further Documentation.

 

(a) Such Grantor shall defend the security interest created by this Agreement
against the claims and demands of all Persons whomsoever.

 

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
assets and property of such Grantor and such other reports in connection
therewith as the Administrative Agent may reasonably request, all in reasonable
detail.

 

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including (i) filing any financing or continuation statements under the UCC (or
other similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) in the case of Investment Property and any
other relevant Collateral, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the applicable
UCC) with respect thereto.

 

5.3 Changes in Locations, Name, etc. Such Grantor shall not, except upon 30
days’ prior written notice to the Administrative Agent and delivery to the
Administrative Agent of (a) all additional financing statements and other
documents reasonably requested by the Administrative Agent as to the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 4 showing any additional location
at which Inventory or Equipment shall be kept:

 

(i) other than customer premise equipment, permit any of the Inventory or
Equipment to be kept at a location other than those listed on Schedule 4;
provided, that up to $50,000 in fair market value of any such Inventory and
Equipment may be kept at other locations;

 

(ii) change its jurisdiction of organization or the location of its chief
executive office from that specified on Schedule 3 or in any subsequent notice
delivered pursuant to this Section 5.3; or

 

(iii) change its name, identity or corporate structure.

 



12

 

 

5.4 Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:

 

(a) any Lien (other than Permitted Liens) on any of the Collateral which would
adversely affect the ability of the Administrative Agent to exercise any of its
remedies hereunder; and

 

(b) the occurrence of any other event which could reasonably be expected to have
a material adverse effect on the aggregate value of the Collateral or on the
Liens created hereby.

 

5.5 Investment Property.

 

(a) If such Grantor shall become entitled to receive or shall receive any
certificate, option or rights in respect of the equity interests of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any of the Pledged Equity, or otherwise in respect thereof, such Grantor
shall accept the same as the agent of the Administrative Agent and the Lenders,
hold the same in trust for the Administrative Agent and the Lenders and deliver
the same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated instrument of transfer covering such certificate duly executed in
blank by such Grantor and with, if the Administrative Agent so requests,
signature guarantied, to be held by the Administrative Agent, subject to the
terms hereof, as additional Collateral for the Secured Obligations. Upon the
occurrence of an Event of Default that has continued beyond any applicable cure
period, (i) any sums paid upon or in respect of the Investment Property upon the
liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional Collateral for the
Secured Obligations, and (ii) in case any distribution of capital shall be made
on or in respect of the Investment Property or any property shall be distributed
upon or with respect to the Investment Property pursuant to the recapitalization
or reclassification of the capital of any Issuer or pursuant to the
reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected Lien in favor of the Administrative Agent, be delivered
to the Administrative Agent to be held by it hereunder as additional Collateral
for the Secured Obligations. Upon the occurrence of an Event of Default that has
continued beyond any applicable cure period, if any sums of money or property so
paid or distributed in respect of the Investment Property shall be received by
such Grantor, such Grantor shall, until such money or property is paid or
delivered to the Administrative Agent, hold such money or property in trust for
the Lenders, segregated from other funds of such Grantor, as additional
Collateral for the Secured Obligations.

 

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any equity interests of any nature or to issue any other securities or
interests convertible into or granting the right to purchase or exchange for any
equity interests of any nature of any Issuer, except, in each case, as permitted
by the Credit Agreement, (ii) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Investment Property or
Proceeds thereof (except pursuant to a transaction expressly permitted by the
Credit Agreement) other than, with respect to Investment Property not
constituting Pledged Equity or Pledged Notes, any such action which is not
prohibited by the Credit Agreement, (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
Permitted Liens, or (iv) enter into any agreement or undertaking restricting the
right or ability of such Grantor or the Administrative Agent to sell, assign or
transfer any of the Investment Property or Proceeds thereof.

 



13

 

 

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.5(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to such Grantor with respect to all actions that may
be required of it pursuant to Section 6.3(c) or 6.7 regarding the Investment
Property issued by it.

 

5.6 Receivables.

 

(a) Other than in the ordinary course of business consistent with its past
practice and in non-material amounts, such Grantor will not, without the prior
written consent of the Administrative Agent (i) grant any extension of the time
of payment of any Receivable, (ii) compromise or settle any Receivable for less
than the full amount thereof, (iii) release, wholly or partially, any Person
liable for the payment of any Receivable, (iv) allow any credit or discount
whatsoever on any Receivable or (v) amend, supplement or modify any Receivable
in any manner that could adversely affect the value thereof.

 

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables for all Grantors.

 

5.7 Intellectual Property.

 

(a) Such Grantor (either itself or through licensees) will (i) continue to use
each Trademark material to its business in order to maintain such Trademark in
full force free from any claim of abandonment for non-use, (ii) maintain as in
the past the quality of products and services offered under such Trademark,
(iii) use such Trademark with the appropriate notice of registration and all
other notices and legends required by applicable law, (iv) not adopt or use any
mark which is confusingly similar or a colorable imitation of such Trademark
unless the Administrative Agent, for the ratable benefit of the Lenders, shall
obtain a perfected security interest in such mark pursuant to this Agreement,
and (v) not (and not permit any licensee or sublicensee thereof to) do any act
or knowingly omit to do any act whereby such Trademark may become invalidated or
impaired in any way.

 

(b) Such Grantor will not do any act, or omit to do any act, whereby any Patent
material to its business may become forfeited, abandoned or dedicated to the
public.

 

(c) Such Grantor (i) will employ each Copyright material to its business and
(ii) will not (and will not permit any licensee or sublicensee thereof to) do
any act or knowingly omit to do any act whereby any material portion of such
Copyrights may become invalidated or otherwise impaired. Such Grantor will not
do any act whereby any material portion of such Copyrights may fall into the
public domain.

 



14

 

 

(d) Such Grantor will not do any act that knowingly uses any Intellectual
Property material to its business to infringe the intellectual property rights
of any other Person.

 

(e) Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding, such Grantor’s ownership of, or the validity of, any material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.

 

(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Administrative Agent concurrently with the next delivery of
financial statements of the Company pursuant to Section 10.1 of the Credit
Agreement. Upon the request of the Administrative Agent, such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as the Administrative Agent may request to evidence the
Administrative Agent’s and the Lenders’ security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.

 

(g) Such Grantor will take all reasonable and necessary steps to maintain and
pursue each application (and to obtain the relevant registration) and to
maintain each registration of all material Intellectual Property owned by it.

 

(h) In the event that any material Intellectual Property is infringed upon or
misappropriated or diluted by a third party, such Grantor shall (i) take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof and, to the extent, in its
reasonable judgment, such Grantor determines it appropriate under the
circumstances, sue for infringement, misappropriation or dilution, to seek
injunctive relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution.

 

5.8 Customer Contracts.

 

(a) Each Grantor shall keep the Administrative Agent informed of all
circumstances bearing upon any potential claim under or with respect to the
Customer Contracts and such Grantor shall not, without the prior written consent
of the Administrative Agent, (i) waive any of its rights or remedies under any
Customer Contract in excess of $50,000, (ii) settle, compromise or offset any
amount payable by the sellers to such Grantor under any Customer Contract in
excess of $50,000 or (iii) amend or otherwise modify any Customer Contract in
any manner which is adverse to the interests of the Administrative Agent or any
Lender.

 



15

 

 

(b) Each Grantor shall perform and observe all the terms and conditions of each
Customer Contract to be performed by it, maintain each Customer Contract in full
force and effect, enforce each Customer Contract in accordance with its terms
and take all such action to such end as may from time to time be reasonably
requested by the Administrative Agent.

 

(c) Anything herein to the contrary notwithstanding, (i) each applicable Grantor
shall remain liable under each Customer Contract to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by the Administrative
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under any Customer Contract, and (iii) neither the
Administrative Agent nor any other Lender shall have any obligation or liability
under any Customer Contract by reason of this Agreement, nor shall the
Administrative Agent or any other Lender be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

5.9 Depositary and Other Deposit Accounts. No Grantor shall open any depositary
or other deposit accounts unless such Grantor shall have given the
Administrative Agent 10 days’ prior written notice of its intention to open any
such new deposit accounts. The Grantors shall deliver to the Administrative
Agent a revised version of Schedule 6 showing any changes thereto within five
(5) Business Days of any such change. Each Grantor hereby authorizes the
financial institutions at which such Grantor maintains a deposit account to
provide the Administrative Agent with such information with respect to such
deposit account as the Administrative Agent may from time to time reasonably
request, and each Grantor hereby consents to such information being provided to
the Administrative Agent. Each Grantor will cause each financial institution at
which such Grantor maintains a depositary or other deposit account to enter into
a bank agency or other similar agreement with the Administrative Agent and such
Grantor, in form and substance satisfactory to the Administrative Agent, in
order to give the Administrative Agent “control” (as defined in the UCC) of such
account.

 

5.10 Other Matters.

 

(a) On or prior to the Closing Date, each of the Grantors shall cause to be
delivered to the Administrative Agent a Collateral Access Agreement with respect
to (a) each bailee with which such Grantor keeps Inventory or other assets as of
the Closing Date with a fair market value in excess of $25,000 and (b) each
landlord which leases real property (and the accompanying facilities) to any of
the Grantors as of the Closing Date. Such requirement may be extended or waived
at the option of the Administrative Agent. If any Grantor shall cause to be
delivered Inventory or other property in excess of $25,000 in fair market value
to any bailee after the Closing Date, such Grantor shall use reasonable efforts
to cause such bailee to sign a Collateral Access Agreement. Such requirement may
be waived at the option of the Administrative Agent. If any Grantor shall lease
any real property or facilities and the value of property of such Grantor
located at such leased real property is in excess of $25,000 in fair market
value after the Closing Date, such Grantor shall cause the landlord in respect
of such leased property or facilities to sign a Landlord Agreement. Such
requirement may be waived at the option of the Administrative Agent.

 



16

 

 

(b) Each Grantor authorizes the Administrative Agent to, at any time and from
time to time, file financing statements, continuation statements, and amendments
thereto that describe the Collateral as “all assets” of each Grantor, or words
of similar effect, and which contain any other information required pursuant to
the UCC for the sufficiency of filing office acceptance of any financing
statement, continuation statement, or amendment, and each Grantor agrees to
furnish any such information to the Administrative Agent promptly upon request.
Any such financing statement, continuation statement, or amendment may be signed
by the Administrative Agent on behalf of any Grantor and may be filed at any
time in any jurisdiction.

 

(c) Each Grantor shall, at any time and from time and to time, take such steps
as the Administrative Agent may reasonably request for the Administrative Agent
(i) to obtain an acknowledgement, in form and substance reasonably satisfactory
to the Administrative Agent, of any bailee having possession of any of the
Collateral, stating that the bailee holds such Collateral for the Administrative
Agent, (ii) to obtain “control” of any letter-of-credit rights, or electronic
chattel paper (as such terms are defined by the UCC with corresponding
provisions thereof defining what constitutes “control” for such items of
Collateral), with any agreements establishing control to be in form and
substance reasonably satisfactory to the Administrative Agent, and (iii)
otherwise to insure the continued perfection and priority of the Administrative
Agent’s security interest in any of the Collateral and of the preservation of
its rights therein. If any Grantor shall at any time, acquire a “commercial tort
claim” (as such term is defined in the UCC) in excess of $25,000, such Grantor
shall promptly notify the Administrative Agent thereof in writing and supplement
Schedule 7, therein providing a reasonable description and summary thereof, and
upon delivery thereof to the Administrative Agent, such Grantor shall be deemed
to thereby grant to the Administrative Agent (and such Grantor hereby grants to
the Administrative Agent) a security interest and lien in and to such commercial
tort claim and all proceeds thereof, all upon the terms of and governed by this
Agreement.

 

Without limiting the generality of the foregoing, if any Grantor at any time
holds or acquires an interest in any electronic chattel paper or any
“transferable record”, as that term is defined in Section 201 of the federal
Electronic Signatures in Global and National Commerce Act, or in §16 of the
Uniform Electronic Transactions Act as in effect in any relevant jurisdiction,
such Grantor shall promptly notify the Administrative Agent thereof and, at the
request of the Administrative Agent, shall take such action as the
Administrative Agent may reasonably request to vest in the Administrative Agent
“control” under Section 9-105 of the UCC of such electronic chattel paper or
control under Section 201 of the federal Electronic Signatures in Global and
National Commerce Act or, as the case may be, §16 of the Uniform Electronic
Transactions Act, as so in effect in such jurisdiction, of such transferable
record.

 



17

 

 

Article VI
REMEDIAL PROVISIONS.

 

6.1 Certain Matters Relating to Receivables.

 

(a) At any time and from time to time upon the occurrence of an Event of Default
that has continued beyond any applicable cure period, the Administrative Agent
shall have the right to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. At any time and from
time to time upon the occurrence of an Event of Default that has continued
beyond any applicable cure period, upon the Administrative Agent’s request and
at the expense of the relevant Grantor, such Grantor shall cause independent
public accountants or others satisfactory to the Administrative Agent to furnish
to the Administrative Agent reports showing reconciliations, agings and test
verifications of, and trial balances for, the Receivables.

 

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
such authority at any time upon the occurrence of an Event of Default that has
continued beyond any applicable cure period. If required by the Administrative
Agent at any time upon the occurrence of an Event of Default that has continued
beyond any applicable cure period, any payments of Receivables, when collected
by any Grantor, (i) shall be forthwith (and, in any event, within 2 Business
Days) deposited by such Grantor in the exact form received, duly indorsed by
such Grantor to the Administrative Agent if required, in a collateral account
maintained under the sole dominion and control of the Administrative Agent,
subject to withdrawal by the Administrative Agent for the account of the Lenders
only as provided in Section 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Administrative Agent and the Lenders, segregated
from other funds of such Grantor. Each such deposit of Proceeds of Receivables
shall be accompanied by a report identifying in reasonable detail the nature and
source of the payments included in the deposit.

 

(c) At any time and from time to time upon the occurrence of an Event of Default
that has continued beyond any applicable cure period, at the Administrative
Agent’s request, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including all original orders,
invoices and shipping receipts.

 

(d) Each Grantor hereby irrevocably authorizes and empowers the Administrative
Agent, in the Administrative Agent’s sole discretion, at any time upon the
occurrence of an Event of Default that has continued beyond any applicable cure
period, to assert, either directly or on behalf of such Grantor, any claim such
Grantor may from time to time have against the sellers under or with respect to
the Customer Contracts and to receive and collect any and all damages, awards
and other monies resulting therefrom and to apply the same to the Obligations.
Each Grantor hereby irrevocably makes, constitutes and appoints the
Administrative Agent as its true and lawful attorney in fact for the purpose of
enabling the Administrative Agent to assert and collect such claims and to apply
such monies in the manner set forth above, which appointment, being coupled with
an interest, is irrevocable.

 



18

 

 

6.2 Communications with Obligors; Grantors Remain Liable.

 

(a) The Administrative Agent in its own name may at any time upon the occurrence
of an Event of Default that has continued beyond any applicable cure period,
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.

 

(b) Upon the request of the Administrative Agent at any time upon the occurrence
of an Event of Default that has continued beyond any applicable cure period,
each Grantor shall notify obligors on the Receivables that the Receivables have
been assigned to the Administrative Agent for the ratable benefit of the Lenders
and that payments in respect thereof shall be made directly to the
Administrative Agent.

 

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable in respect of each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Administrative Agent nor any Lender shall have any obligation or liability under
any Receivable (or any agreement giving rise thereto) by reason of or arising
out of this Agreement or the receipt by the Administrative Agent or any Lender
of any payment relating thereto, nor shall the Administrative Agent or any
Lender be obligated in any manner to perform any of the obligations of any
Grantor under or pursuant to any Receivable (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

(d) For the purpose of enabling the Administrative Agent to exercise rights and
remedies under this Agreement, each Grantor hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, nonexclusive
license (exercisable without payment of royalty or other compensation to such
Grantor) to use, license or sublicense any Intellectual Property now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof. Guarantor hereby agrees that any licenses
granted pursuant to this Section 6.2(d) shall not be revoked by Guarantor until
such time as this Agreement is terminated and the security interests created
hereby are released.

 

6.3 Investment Property.

 

(a) Unless an Event of Default shall be continuing and the Administrative Agent
shall have given notice to the relevant Grantor of the Administrative Agent’s
intent to exercise its corresponding rights pursuant to Section 6.3(b), each
Grantor shall be permitted to receive all cash dividends and distributions paid
in respect of the Pledged Equity and all payments made in respect of the Pledged
Notes, to the extent permitted in the Credit Agreement, and to exercise all
voting and other rights with respect to the Investment Property; provided, that
no vote shall be cast or other right exercised or action taken which could
impair the Collateral or which would be inconsistent with or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document.

 



19

 

 

(b) If upon the occurrence of an Event of Default that has continued beyond any
applicable cure period, Administrative Agent shall give notice of its intent to
exercise such rights to the relevant Grantor or Grantors, (i) the Administrative
Agent shall have the right to receive any and all cash dividends and
distributions, payments or other Proceeds paid in respect of the Investment
Property and make application thereof to the Obligations in such order as the
Administrative Agent may determine, and (ii) any or all of the Investment
Property shall be registered in the name of the Administrative Agent or its
nominee, and the Administrative Agent or its nominee may thereafter exercise (x)
all voting and other rights pertaining to such Investment Property at any
meeting of holders of the equity interests of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including the right to
exchange at its discretion any and all of the Investment Property upon the
merger, consolidation, reorganization, recapitalization or other fundamental
change in the corporate or other structure of any Issuer, or upon the exercise
by any Grantor or the Administrative Agent of any right, privilege or option
pertaining to such Investment Property, and in connection therewith, the right
to deposit and deliver any and all of the Investment Property with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

 

(c) Each Grantor hereby authorizes and instructs each Issuer of any Investment
Property pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default is continuing and (y) is otherwise in accordance with the terms
of this Agreement, without any other or further instructions from such Grantor,
and each Grantor agrees that each Issuer shall be fully protected in so
complying and (ii) unless otherwise expressly permitted hereby, pay any
dividends, distributions or other payments with respect to the Investment
Property directly to the Administrative Agent.

 

6.4 Proceeds to be Turned Over to Administrative Agent. In addition to the
rights of the Administrative Agent and the Lenders specified in Section 6.1 with
respect to payments of Receivables, if an Event of Default shall be continuing,
all Proceeds received by any Grantor consisting of cash, checks and other cash
equivalent items shall be held by such Grantor in trust for the Administrative
Agent and the Lenders, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent hereunder shall be held by the Administrative Agent in a
collateral account maintained under its sole dominion and control. All Proceeds,
while held by the Administrative Agent in any collateral account (or by such
Grantor in trust for the Administrative Agent and the Lenders) established
pursuant hereto, shall continue to be held as collateral security for the
Secured Obligations and shall not constitute payment thereof until applied as
provided in Section 6.5.

 



20

 

 

6.5 Application of Proceeds. At such intervals as may be agreed upon by the
Company and the Administrative Agent, or, upon the occurrence of an Event of
Default that has continued beyond any applicable cure period, at any time at the
Administrative Agent’s election, the Administrative Agent may apply all or any
part of Proceeds from the sale of, or other realization upon, all or any part of
the Collateral in payment of the Secured Obligations in such order as the
Administrative Agent shall determine in its discretion. Any part of such funds
which the Administrative Agent elects not so to apply and deems not required as
collateral security for the Secured Obligations shall be paid over from time to
time by the Administrative Agent to the applicable Grantor or to whomsoever may
be lawfully entitled to receive the same. Any balance of such Proceeds remaining
after the Secured Obligations shall have been Paid in Full shall be paid over to
the applicable Grantor or to whomsoever may be lawfully entitled to receive the
same. In the absence of a specific determination by the Administrative Agent,
the Proceeds from the sale of, or other realization upon, all or any part of the
Collateral in payment of the Secured Obligations shall be applied in the
following order:

 

FIRST, to the payment of all fees, costs, expenses and indemnities of the
Administrative Agent (in its capacity as such), including Attorney Costs, and
any other Secured Obligations owing to the Administrative Agent in respect of
sums advanced by the Administrative Agent to preserve the Collateral or to
preserve its security interest in the Collateral, until paid in full;

 

SECOND, to the payment of all fees, costs, expenses and indemnities of the
Lenders, pro-rata, until paid in full;

 

THIRD, to the payment of all of the Secured Obligations consisting of accrued
and unpaid interest owing to any Lender, pro-rata, until paid in full;

 

FOURTH, to the payment of all Secured Obligations consisting of principal owing
to any Lender, pro-rata, until paid in full;

 

FIFTH, to the payment of all other Secured Obligations owing to each Lender,
pro-rata, until paid in full; and

 

SIXTH, to the payment of any remaining Proceeds, if any, to whomever may be
lawfully entitled to receive such amounts.

 

6.6 Code and Other Remedies.

 

(a) If an Event of Default shall be continuing, the Administrative Agent, on
behalf of the Lenders, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the UCC or any other applicable
law. Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, lease, assign, give
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery with assumption of any credit risk. The
Administrative Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.6, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including Attorney Costs to the
payment in whole or in part of the Secured Obligations, in such order as the
Administrative Agent may elect, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, need the Administrative Agent account for the surplus, if any,
to any Grantor. To the extent permitted by applicable law, each Grantor waives
all claims, damages and demands it may acquire against the Administrative Agent
or any Lender arising out of the exercise by them of any rights hereunder. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

 



21

 

 

(b) To the extent that applicable law imposes duties on the Administrative Agent
to exercise remedies in a commercially reasonable manner, the each Grantor
acknowledges and agrees that it is not commercially unreasonable for the
Administrative Agent (a) to fail to incur expenses reasonably deemed significant
by the Administrative Agent to prepare Collateral for disposition or otherwise
to fail to complete raw material or work in process into finished goods or other
finished products for disposition, (b) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to fail to remove liens or encumbrances on or any
adverse claims against Collateral, (d) to exercise collection remedies against
account debtors and other persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (e) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (f) to
contact other persons, whether or not in the same business as the applicable
Grantor, for expressions of interest in acquiring all or any portion of the
Collateral, (g) to hire one or more professional brokers or auctioneers to
assist in the disposition of Collateral, whether or not the collateral is of a
specialized nature, (h) to dispose of Collateral by utilizing Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capability of doing so, or that match buyers and
sellers of assets, (i) to dispose of assets in wholesale rather than retail
markets, (j) to disclaim disposition warranties, (k) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by the Administrative Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 6.6(b) is to provide non-exhaustive indications of what actions
or omissions by the Administrative Agent would fulfill the Administrative
Agent’s duties under the UCC or other law of the State of New York or any other
relevant jurisdiction in the Administrative Agent’s exercise of remedies against
the Collateral and that other actions or omissions by the Administrative Agent
shall not be deemed to fail to fulfill such duties solely on account of not
being indicated in this Section 6.6(b). Without limitation upon the foregoing,
nothing contained in this Section 6.6(b) shall be construed to grant any rights
to any Grantor or to impose any duties on the Administrative Agent that would
not have been granted or imposed by this Agreement or by applicable law in the
absence of this Section 6.6(b).

 

(c) If an Event of Default shall have occurred and be continuing, the Grantor
shall take any action that the Administrative Agent may request in order to
enable the Administrative Agent or its nominee or designee, any receiver,
trustee or similar official or any purchaser of all or any part of the
Collateral to obtain and enjoy the full rights and benefits granted to the
Administrative Agent hereunder, including, without limitation, all rights
necessary or desirable to obtain, use, sell, assign or otherwise transfer
control of the Licenses of the Grantor. Without limiting the generality of the
foregoing, upon the occurrence and continuation of any Event of Default, at the
request of the Administrative Agent and at the Grantor’s sole cost and expense,
the Grantor shall (i) assist the Administrative Agent in obtaining any required
a State Regulatory Authority approval for any action or transaction contemplated
hereby, including preparing, signing and filing with a State Regulatory
Authority, and/or any other Governmental Authority the assignor’s or
transferor’s portion of any application or applications for consent to the
assignment of license or transfer of control over any of the Grantor’s Licenses
necessary or appropriate under the applicable laws for approval of any sale,
assignment or transfer to Agent or any other Person of any or all Collateral and
the Licenses of the Grantor and (ii) execute all applications and other
documents and take all other actions reasonably requested by the Administrative
Agent to enable the Administrative Agent, its nominee or designee, any receiver,
trustee or similar official or any purchaser of all or any part of the
Collateral to obtain from a State Regulatory Authority, or any other Person any
required authority necessary to operate the business of the Grantor.

 

(d) Each Grantor acknowledges that, except for non-material Licenses, each
License is integral to the Administrative Agent’s realization of the value of
all of the Collateral, that the Licenses of the Grantors are unique assets, that
there is no adequate remedy at law for failure by the Grantors to comply with
the provisions of Section 6.6(b) and that such failure would not be adequately
compensable in monetary damages; therefore, each Grantor agrees that, in
addition to all other remedies available at law or in equity, the Administrative
Agent shall be entitled to obtain decree(s) of specific performance entitling it
to temporary restraining order(s), preliminary injunction(s), or permanent
injunction(s) to enforce specifically and require specific performance of the
provisions of Section 6.6(c). Each Grantor agrees that notice shall be adequate
for the entry of a decree of specific performance with respect to any such
matter (i) in the case of a temporary restraining order, upon twenty-four (24)
hours’ prior notice of the hearing thereof and (ii) in the case of any other
proceeding, upon three (3) days’ prior notice of the hearing thereof, and hereby
waives all requirements and demands that the Administrative Agent give any
greater notice of such hearings or post a bond or other surety arrangement in
connection with the issuance of such decree.

 



22

 

 

(e) Without limiting and in addition to any other rights, options and remedies
the Administrative Agent has under the Loan Documents, the UCC, at law or in
equity, upon the occurrence and continuation of an Event of Default, the
Administrative Agent shall have the right to apply for and have a receiver
appointed by a court of competent jurisdiction in any action taken by the
Administrative Agent and/or Lenders to enforce its rights and remedies in order
to manage, protect and preserve the Collateral, to sell or dispose of the
Collateral and the Licenses of any Grantor and continue the operation of the
business of such Grantor and to collect all revenues and profits thereof,
including the payment of all expenses and other charges of such receivership and
the compensation of the receiver until a sale or other disposition of such
Collateral shall be finally made and consummated. Each Grantor hereby
irrevocably consents to and waives any right to object to or otherwise contest
the appointment of a receiver as provided above. Each Grantor (i) grants such
waiver and consent knowingly after having discussed the implications thereof
with counsel, (ii) acknowledges that (A) the uncontested right to have a
receiver appointed for the foregoing purposes is considered essential by the
Administrative Agent in connection with the enforcement of its rights and
remedies hereunder and under the other Loan Documents and (B) the availability
of such appointment as a remedy under the foregoing circumstances was a material
factor in inducing the Lenders to make the Loan, and (iii) agrees to enter into
any and all stipulations in any legal actions, or agreements or other
instruments required or reasonably appropriate in connection with the foregoing,
and to cooperate fully with the Administrative Agent in connection with the
assumption and exercise of control by any receiver over all or any portion of
the Collateral and the Licenses of such Grantor.

 

(f) Each Grantor agrees that the proceeds of the sale of any of the Licenses of
such Grantor is included in the value of the Collateral. No Grantor shall assert
or allege that the value of the proceeds of the sale of any of the Licenses of
such Grantor is not included in determining the value of the Collateral in any
insolvency, bankruptcy, receivership, custodianship, liquidation,
reorganization, assignment for the benefit of creditors or other similar
proceeding.

 

6.7 Registration Rights.

 

(a) If the Administrative Agent shall determine to exercise its right to sell
any or all of the Pledged Equity pursuant to Section 6.6, and if in the opinion
of the Administrative Agent it is necessary or advisable to have the Pledged
Equity, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Grantor will cause the Issuer thereof to (i)
execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Equity, or that portion thereof
to be sold, under the provisions of the Securities Act, (ii) use its best
efforts to cause the registration statement relating thereto to become effective
and to remain effective for a period of one year from the date of the first
public offering of the Pledged Equity, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto. Each
Grantor agrees to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

 



23

 

 

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Equity, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
for the period of time necessary to permit the Issuer thereof to register such
securities or other interests for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.

 

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 6.7 valid and binding and
in compliance with applicable law. Each Grantor further agrees that a breach of
any of the covenants contained in this Section 6.7 will cause irreparable injury
to the Administrative Agent and the Lenders, that the Administrative Agent and
the Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default is continuing
under the Credit Agreement.

 

6.8 Waiver; Deficiency. Each Grantor waives and agrees not to assert any rights
or privileges which it may acquire under Section 9-626 of the UCC. Each Grantor
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Secured Obligations in
full and the fees and disbursements of any attorneys employed by the
Administrative Agent or any Lender to collect such deficiency.

 

Article VII
THE ADMINISTRATIVE AGENT.

 

7.1 Administrative Agent’s Appointment as Attorney-in-Fact, etc.

 

(a) Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, and for
so long as this Agreement is in effect, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Administrative
Agent the power and right, on behalf of and at the expense of such Grantor,
without notice to or assent by such Grantor, to do any or all of the following:

 

(i) in the name of such Grantor or its own name, or otherwise, take possession
of and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or with respect
to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 



24

 

 

(ii) in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of such Grantor relating thereto or represented thereby;

 

(iii) discharge Liens levied or placed on or threatened against the Collateral,
and effect any repairs or insurance called for by the terms of this Agreement
and pay all or any part of the premiums therefor and the costs thereof;

 

(iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Administrative Agent or as the Administrative Agent shall direct; (2) ask or
demand for, collect, and receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark, throughout the world for such
term or terms, on such conditions, and in such manner, as the Administrative
Agent shall in its sole discretion determine; (8) vote any right or interest
with respect to any Investment Property; (9) order good standing certificates
and conduct lien searches in respect of such jurisdictions or offices as the
Administrative Agent may deem appropriate; and (10) generally sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s security interests
therein and to effect the intent of this Agreement, all as fully and effectively
as such Grantor might do.

 



25

 

 

(vi) to effectuate the rights and remedies of the Administrative Agent under
this Agreement and to the extent (and only to the extent) permitted under the
applicable laws, each Grantor hereby irrevocably appoints the Administrative
Agent as its attorney-in-fact, in the name of such Grantor, to take all actions
and execute all documents referred to in Section 6.6(b) above, which power of
attorney is coupled with an interest and shall be irrevocable until all of the
Obligations have been paid and performed in full; provided however, that the
power to execute granted hereunder to the Administrative Agent shall not apply
to any application or other document requiring the certification of the licensee
of any License as condition to consideration by a State Regulatory Authority,
but only to the extent that it would be unlawful under applicable laws, in
effect at the time, for the Administrative Agent to execute and file such
document with a State Regulatory Authority, notwithstanding the fact that a
court has not authorized the Administrative Agent to do so.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
be continuing.

 

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c) Each Grantor hereby ratifies all that such attorneys shall lawfully do or
cause to be done by virtue. All powers, authorizations and agencies contained in
this Agreement are coupled with an interest and are irrevocable until this
Agreement is terminated and the security interests created hereby are released.

 

7.2 Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account. Neither
the Administrative Agent or any Lender nor any of their respective officers,
directors, employees or agents shall be liable for any failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers. The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder.

 

7.3 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 



26

 

 

Article VIII
MISCELLANEOUS.

 

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 15.1 of the Credit Agreement.

 

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be addressed to the Company and effected in
the manner provided for in Section 15.3 of the Credit Agreement and each Grantor
hereby appoints the Company as its agent to receive notices hereunder.

 

8.3 Indemnification by Grantors. THE GRANTORS, SEVERALLY AND NOT JOINTLY, HEREBY
AGREE TO INDEMNIFY, EXONERATE AND HOLD EACH LENDER PARTY FREE AND HARMLESS FROM
AND AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, INCURRED BY THE LENDER PARTIES
OR ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER
OFFER, MERGER, PURCHASE OF EQUITY INTERESTS, PURCHASE OF ASSETS (INCLUDING THE
RELATED TRANSACTIONS) OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE
FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY
OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE,
TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY
PROPERTY OWNED OR LEASED BY ANY GRANTOR, (C) ANY VIOLATION OF ANY ENVIRONMENTAL
LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR LEASED BY ANY GRANTOR
OR THE OPERATIONS CONDUCTED THEREON, (D) THE INVESTIGATION, CLEANUP OR
REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN PARTY OR THEIR RESPECTIVE
PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR INDIRECTLY DISPOSED OF HAZARDOUS
SUBSTANCES OR (E) THE EXECUTION, DELIVERY, PERFORMANCE OR ENFORCEMENT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY OF THE LENDER PARTIES, EXCEPT FOR
ANY SUCH INDEMNIFIED LIABILITIES ARISING ON ACCOUNT OF THE APPLICABLE LENDER
PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A FINAL,
NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION. IF AND TO THE
EXTENT THAT THE FOREGOING UNDERTAKING MAY BE UNENFORCEABLE FOR ANY REASON, EACH
GRANTOR HEREBY AGREES TO MAKE THE MAXIMUM CONTRIBUTION TO THE PAYMENT AND
SATISFACTION OF EACH OF THE INDEMNIFIED LIABILITIES WHICH IS PERMISSIBLE UNDER
APPLICABLE LAW. ALL OBLIGATIONS PROVIDED FOR IN THIS SECTION 8.3 SHALL SURVIVE
REPAYMENT OF ALL (AND SHALL BE) SECURED OBLIGATIONS (AND TERMINATION OF ALL
COMMITMENTS UNDER THE CREDIT AGREEMENT), ANY FORECLOSURE UNDER, OR ANY
MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE COLLATERAL DOCUMENTS
AND TERMINATION OF THIS AGREEMENT.

 



27

 

 

8.4 Enforcement Expenses.

 

(a) Each Grantor agrees, on a several and not a joint basis, to pay or reimburse
on demand each Lender and the Administrative Agent for all reasonable
out-of-pocket costs and expenses (including Attorney Costs) incurred in
collecting against any Guarantor under the guaranty contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement and the other
Loan Documents.

 

(b) Each Grantor agrees to pay, and to save the Administrative Agent and the
Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

(c) The agreements in this Section 8.4 shall survive repayment of all (and shall
be) Secured Obligations (and termination of all commitments under the Credit
Agreement), any foreclosure under, or any modification, release or discharge of,
any or all of the Collateral Documents and termination of this Agreement.

 

8.5 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

 

8.6 Nature of Remedies. All Secured Obligations of each Grantor and rights of
the Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

 

8.7 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

8.8 Severability. The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

 



28

 

 

8.9 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
and any prior arrangements made with respect to the payment by any Grantor of
(or any indemnification for) any fees, costs or expenses payable to or incurred
(or to be incurred) by or on behalf of the Administrative Agent or the Lenders.

 

8.10 Successors; Assigns. This Agreement shall be binding upon Grantors, the
Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of Grantors, Lenders and the
Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. No Grantor
may assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Administrative Agent.

 

8.11 Governing Law. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

8.12 Jurisdiction. ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF NEW YORK COUNTY, THE STATE OF NEW YORK,
OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK;
OR, IF THE ADMINISTRATIVE AGENT INITIATES SUCH ACTION, IN ADDITION TO THE
FOREGOING COURTS, ANY COURT IN WHICH THE ADMINISTRATIVE AGENT SHALL INITIATE OR
TO WHICH THE ADMINISTRATIVE AGENT SHALL REMOVE SUCH ACTION, TO THE EXTENT SUCH
COURT OTHERWISE HAS JURISDICTION. EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY
CONSENTS AND SUBMITS IN ADVANCE TO THE JURISDICTION OF SUCH COURTS IN ANY ACTION
OR PROCEEDING COMMENCED IN OR REMOVED BY THE ADMINISTRATIVE AGENT TO ANY OF SUCH
COURTS, HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS ISSUED THEREIN, AND HEREBY AGREES THAT SERVICE OF SUCH SUMMONS
AND COMPLAINT OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH GRANTOR AT THE ADDRESS SET FORTH IN SECTION 15.3 OF THE
CREDIT AGREEMENT. EACH GRANTOR WAIVES ANY CLAIM THAT ANY COURT HAVING SITUS IN
NEW YORK COUNTY, NEW YORK, IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED
ON LACK OF VENUE. SHOULD ANY GRANTOR, AFTER BEING SO SERVED, FAIL TO APPEAR OR
ANSWER ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE PERIOD OF
TIME PRESCRIBED BY LAW AFTER THE MAILING THEREOF, SUCH GRANTOR SHALL BE DEEMED
IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED BY THE ADMINISTRATIVE
AGENT AGAINST SUCH GRANTOR AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS. THE EXCLUSIVE CHOICE OF FORUM FOR THE LOAN PARTIES SET FORTH
IN THIS SECTION 8.12 SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT, BY THE
ADMINISTRATIVE AGENT, OF ANY JUDGMENT OBTAINED IN ANY OTHER FORUM OR THE TAKING,
BY THE ADMINISTRATIVE AGENT, OF ANY ACTION TO ENFORCE THE SAME IN ANY OTHER
APPROPRIATE JURISDICTION, AND EACH GRANTOR HEREBY IRREVOCABLY WAIVES THE RIGHT
TO COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

 



29

 

 

8.13 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

8.14 Set-off. Each Grantor agrees that the Administrative Agent and each Lender
have all rights of set-off and bankers’ lien provided by applicable law, and in
addition thereto, each Grantor agrees that at any time any Event of Default is
continuing, the Administrative Agent and each Lender may apply to the payment of
any Secured Obligations, whether or not then due, any and all balances, credits,
deposits, accounts or moneys of such Grantor then or thereafter with the
Administrative Agent or such Lender.

 

8.15 Acknowledgements. Each Grantor hereby acknowledges that:

 

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

 

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

 



30

 

 

8.16 Additional Grantors. Each Loan Party that is required to become a party to
this Agreement pursuant to Section 10.10 of the Credit Agreement shall become a
Grantor for all purposes of this Agreement upon execution and delivery by such
Loan Party of a joinder agreement in the form of Annex I hereto.

 

8.17 Releases.

 

(a) At such time as the Secured Obligations have been Paid in Full, the
Collateral shall be released from the Liens created hereby, and this Agreement
and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Grantor hereunder shall
terminate, upon delivery by the Grantors of a written release of all claims
against the Administrative Agent and the Lenders in form and substance
reasonably satisfactory to the Administrative Agent, and without delivery of any
other instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Administrative Agent shall deliver
to the Grantors any Collateral held by the Administrative Agent hereunder and
execute and deliver to the Grantors such documents as the Grantors shall
reasonably request to evidence such termination.

 

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Company, a Guarantor shall be
released from its obligations hereunder in the event that all the equity
interests of such Guarantor shall be sold, transferred or otherwise disposed of
in a transaction permitted by the Credit Agreement; provided that the Company
shall have delivered to the Administrative Agent, with reasonable notice prior
to the date of the proposed release, a written request for release identifying
the relevant Guarantor and the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Company stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents.

 

8.18 Obligations and Liens Absolute and Unconditional. Each Grantor understands
and agrees that the obligations of each Grantor under this Agreement shall be
construed as a continuing, absolute and unconditional without regard to (a) the
validity or enforceability of any Loan Document, any of the Secured Obligations
or any other collateral security therefor or guaranty or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Grantor or any other Person against the Administrative Agent or
any Lender, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of any Grantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of any Grantor for the Secured
Obligations, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Grantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any other Grantor or any other Person or against
any collateral security or guaranty for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Lender to make any such demand, to pursue such other rights or remedies or to
collect any payments from any other Grantor or any other Person or to realize
upon any such collateral security or guaranty or to exercise any such right of
offset, or any release of any other Grantor or any other Person or any such
collateral security, guaranty or right of offset, shall not relieve any Grantor
of any obligation or liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Administrative Agent or any Lender against any Grantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

 



31

 

 

8.19 Regulatory Matters. Notwithstanding anything to the contrary contained
herein or in any of the Loan Documents, the Administrative Agent will not take
any action pursuant to this Agreement or any of the other Loan Documents that
would constitute or result in any assignment or transfer of control, whether de
jure or de facto, of any License of any Grantor if such assignment or transfer
of control would require under then existing law the prior approval of a
regulatory authority without first obtaining such approval of the such
regulatory authority.

 

8.20 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against Grantor or
any Issuer for liquidation or reorganization, should Grantor or any Issuer
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s
and/or Issuer’s assets, and shall continue to be effective or be reinstated, as
the case may be, if at any time payment and performance of the Secured
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by any obligee of
the Secured Obligations, whether as a “voidable preference”, “fraudulent
conveyance”, or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Secured Obligations shall be reinstated and
deemed reduced only by such amount paid and not so rescinded, reduced, restored
or returned.

 

[remainder of this page intentionally left blank; signature page follows]

 

32

 

 

Each of the undersigned has caused this Guaranty and Collateral Agreement to be
duly executed and delivered as of the date first above written:

 

  GRANTORS:       T3 COMMUNICATIONS, INC.   a Nevada corporation, as the Company
and a Grantor       By:                           Name:     Title:           T3
COMMUNICATIONS, INC.   a Florida corporation, as a Grantor       By:     Name:  
  Title:           SHIFT8 NETWORKS, INC.   a Texas corporation, as a Grantor    
  By:     Name:     Title:           Prior to the consummation of the Nexogy
Acquisition:       NEXOGY ACQUISITION, INC.   a Florida corporation, as a
Grantor       By:     Name:     Title:           Upon consummation of the Nexogy
Acquisition:       NEXOGY, INC.   a Florida corporation, as a Grantor       By:
    Name:     Title:  



 

Signature Page to Guaranty and Collateral Agreement

 



 

 

 

  AGENT:       POST ROAD ADMINISTRATIVE LLC, as the Administrative Agent      
By:        Name:       Title: Authorized Signatory

 

Signature Page to Guaranty and Collateral Agreement

 



 

 

 

SCHEDULE 1

 

PLEDGED EQUITY, PLEDGED NOTES, INVESTMENT PROPERTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

SCHEDULE 2

 

PERFECTED LIENS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 3

 

GRANTOR INFORMATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 4

 

COLLATERAL LOCATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 5

 

INTELLECTUAL PROPERTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 6

 

DEPOSITORY AND OTHER ACCOUNTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE 7

 

IDENTIFIED CLAIMS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNEX I

 

FORM OF JOINDER TO GUARANTY AND COLLATERAL AGREEMENT

 

This JOINDER AGREEMENT (this “Agreement”) dated as of [______] is executed by
the undersigned for the benefit of POST ROAD ADMINISTRATIVE LLC, as the
Administrative Agent (the “Administrative Agent”) in connection with that
certain Guaranty and Collateral Agreement dated as of November 17, 2020 among
the Grantors party thereto and the Administrative Agent (as amended, restated,
supplemented or modified from time to time, the “Guaranty and Collateral
Agreement”). Capitalized terms not otherwise defined herein are being used
herein as defined in the Guaranty and Collateral Agreement.

 

Each Person signatory hereto is required to execute this Agreement pursuant to
Section 8.16 of the Guaranty and Collateral Agreement.

 

In consideration of the premises and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each signatory hereby
agrees as follows:

 

1. Each such Person assumes all the obligations of a Grantor and a Guarantor
under the Guaranty and Collateral Agreement and agrees that such person or
entity is a Grantor and a Guarantor and bound as a Grantor and a Guarantor under
the terms of the Guaranty and Collateral Agreement, as if it had been an
original signatory to such agreement. In furtherance of the foregoing, such
Person hereby collaterally assigns, pledges and grants to the Administrative
Agent a security interest in all of its right, title and interest in and to the
Collateral owned thereby to secure the Secured Obligations.

 

2. Schedules 1, 2, 3, 4, 5, 6, and 7 of the Guaranty and Collateral Agreement
are hereby amended to add the information relating to each such Person set out
on Schedules 1, 2, 3, 4, 5, 6, and 7 respectively, hereof. Each such Person
hereby makes to the Administrative Agent the representations and warranties set
forth in the Guaranty and Collateral Agreement applicable to such Person and the
applicable Collateral and confirms that such representations and warranties are
true and correct after giving effect to such amendment to such Schedules.

 

3. In furtherance of its obligations under Section 5.2 of the Guaranty and
Collateral Agreement, each such Person agrees to deliver to the Administrative
Agent appropriately complete UCC financing statements naming such person or
entity as debtor and the Administrative Agent as secured party, and describing
its Collateral and such other documentation as the Administrative Agent (or its
successors or assigns) may require to evidence, protect and perfect the Liens
created by the Guaranty and Collateral Agreement, as modified hereby. Each such
Person acknowledges the authorizations given to the Administrative Agent under
the Section 5.10(b) of the Guaranty and Collateral Agreement and otherwise.

 

4. Each such Person’s address for notices under the Guaranty and Collateral
Agreement shall be the address of the Company set forth in the Credit Agreement
and each such Person hereby appoints the Company as its agent to receive notices
hereunder.

 

5. This Agreement shall be deemed to be part of, and a modification to, the
Guaranty and Collateral Agreement and shall be governed by all the terms and
provisions of the Guaranty and Collateral Agreement, with respect to the
modifications intended to be made to such agreement, which terms are
incorporated herein by reference, are ratified and confirmed and shall continue
in full force and effect as valid and binding agreements of each such person or
entity enforceable against such person or entity. Each such Person hereby waives
notice of the Administrative Agent’s acceptance of this Agreement. Each such
Person will deliver an executed original of this Agreement to the Administrative
Agent.

 

[add signature block for each new Grantor]

 

 

 



 

